Citation Nr: 0431888	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  96-47 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease (arteriosclerotic heart disease), currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955, and from February 1956 to February 1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing held at the RO in 
October 1996; a transcript is of record.

During the course of the current appeal, the RO has 
undertaken various rating actions, and the veteran is now 
service-connected for the following: carcinoma of the 
prostate, rated as 100 percent disabling; hypertension, rated 
as 10 percent disabling; and erectile dysfunction associated 
with prostate carcinoma, rated as noncompensably disabling.  
He is also in receipt of special monthly compensation under 
38 U.S.C.A. § 1114 subsections (k) and (s), on account of 
loss of use of a creative organ, and for disabilities each 
ratable as 100 and 60 percent.  

Also during the course of the current appeal, the RO assigned 
a separate rating for hypertension and the rating has been 
increased for his coronary artery disease.  The veteran had 
not argued with the dates at which the new ratings have been 
placed into effect.  And for that matter, the veteran has not 
further argued with the rating now assigned.  However, since 
the 60 percent presently assigned is not the maximum 
available, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has definite heart 
enlargement or chronic congestive heart failure.

2.  The objective and competent medical evidence of record 
fails to demonstrate that a workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.

3.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has an ejection 
fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
arteriosclerotic cardiovascular heart disease are not met. 38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.303 102, 3.159, 4.7, 4.104, Diagnostic Code 7005 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, some development took place and 
medical opinions are of record.  And the veteran has provided 
testimony.  During the course of the appeal, actions have 
been taken by the RO to separate the coronary artery disease 
from hypertension and he is now receiving separate ratings 
for each.  This has gone a considerable way to equitably 
compensating the veteran for his disability, and specifically 
in the context of this appeal, to addressing his concerns in 
that regard.  Given the extensive nature of available 
evidence, the acknowledged responsiveness of the veteran to 
the mandates of providing pertinent evidence with regard to 
his claim, the Board can stipulate that all requirements of 
due process have been fulfilled, and that the action taken 
herein does not in any way jeopardize or diminish the rights 
of the veteran nor in any other way prejudice his case as it 
relates to this issue.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's arteriosclerotic heart disease is currently 
rated under Diagnostic Code 7005.  The Board notes that the 
schedular criteria for evaluation of diseases of the 
cardiovascular system were changed effective January 12, 
1998.  

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 60 percent evaluation 
is warranted following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible. 38 C.F.R. § 4.104, Code 7005 (as in effect prior to 
January 12, 1998).  A 100 percent rating is warranted for 
arteriosclerotic heart disease after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment was 
precluded.  A 100 percent rating is also warranted for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Id.

On and after January 12, 1998, a 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Code 7005 (2003).  A 100 percent rating is warranted where 
there is chronic congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. Id.

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease) and for hypertensive heart disease, 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  An evaluation of 60 
percent is warranted if there is more than one episode of 
acute congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7007 (2003).

Note 2 to 38 C.F.R. § 4.104 (2003) provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."

Factual background and Analysis

VA outpatient treatment records from the mid-1990's reflect 
coronary artery disease (CAD) in a relatively stable state.  
Blood pressure reading in July 1996 had been 212/108; 
electrocardiogram (ECG) findings were of left ventricular 
hypertrophy. 

At the hearing held in October 1996, the veteran stated that 
he had chest pain after walking one mile, shortness of breath 
and fatigue.  He said that his doctor had told him he had a 
heart murmur.

On several occasions, the veteran has been scheduled for VA 
examinations for which he did not report; however, it appears 
that for most if not all of those occasions, he was 
concurrently being treated, and at least once was 
hospitalized for one of his other problems including diabetes 
mellitus and cancer.

The RO granted a separate service connection for CAD 
(arteriosclerotic heart disease) from July 16, 1996, the date 
that the disease was identified as being separate and apart 
from his already service-connected hypertension.  The 
disorders are now rated separately, and the issue of 
entitlement to an increased rating for hypertension is not 
part of the current appeal.

A VA ECG undertaken in August 1997 showed normal sinus rhythm 
with minimal voltage criteria for left ventricular 
hypertrophy and nonspecific T-wave abnormality.  On the 
associated examination, the veteran said that he was 
undergoing continuous VA care for his hypertension.  He had 
been seen by his private physician for what was described as 
stable angina.  

The veteran stated that in the summer, he had developed chest 
pain while cutting his grass and on prolonged walking.  Now 
he was able to walk 2 miles per day on a football field, and 
occasionally experienced chest pain which was relieved by 
rest.  His blood pressure readings were 160/100, 150/100, and 
150/100; there was no peripheral edema and heart rate was 82 
per minute with a rhythm that was regular without murmurs.  
Clinical records confirmed that he was taking Benazepril, 10 
mg. daily for his blood pressure control.  A report of an 
earlier exercise tolerance test had shown mild chest pain at 
peak exercise and ST-T wave changes suggesting inferior 
lateral ischemia (positive test).

On VA examination in October 2002, there was given a history 
of heart disease with anginal syndrome and myocardial 
infarction and only rare chest pain which was relieved with 
Nitroglycerin.  The veteran complained of dyspnea on 
exertion.  ECG showed sinus rhythm at 83 and left ventricular 
hypertrophy.  Estimated METs was 3-5.

On VA examination in August 2003, the veteran was noted to 
have a history of heart problems.  At one time, he had had 
moderate hypercholesterolemia but this was treated with diet 
and recently, tests were reportedly normal.  On examination 
blood pressure was 146/88, and he was noted to continue to 
take medications for that control.  The heart sounds were PMI 
in the 5th interspace, 1.5 cm. lateral to the MCL, with a 
normal rate and rhythm.  Sounds were of good quality and 
there were no murmurs, gallop, clicks or rubs.  He had no 
edema of the extremities or lesions.  

Ongoing treatment records are in the file primarily for 
unrelated problems.

In this case, the evidence reflects that the veteran has 
demonstrated heart damage with left ventricular hypertrophy 
showed on ECG.  He had a history of now stable angina and 
METs of 3-5.  These findings are entirely consistent with the 
current 60 percent rating.  He has not shown the signs of 
chronic congestive failure or workload of anything less than 
3 METs or other symptoms which would warrant an evaluation in 
excess of the 60 percent now assigned.  The evidence is not 
equivocal in that regard and a doubt is not raised.  

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  



ORDER

An evaluation in excess of 60 percent for coronary artery 
disease (arteriosclerotic heart disease) is not warranted; 
the appeal is denied.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



